Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                        Jul 31 2013, 6:45 am
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                       GREGORY F. ZOELLER
Acklin Law Office, LLC                               Attorney General of Indiana
Westfield, Indiana
                                                     CHANDRA K. HEIN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

DANIEL R. CLEMANS,                                   )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )      No. 29A02-1302-CR-289
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                     APPEAL FROM THE HAMILTON SUPERIOR COURT
                          The Honorable J. Richard Campbell, Judge
                              Cause No. 29D04-1104-FD-6166



                                           July 31, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                            Case Summary

        Following a bench trial, Daniel R. Clemans was found guilty of operating a motor

vehicle while driving privileges are suspended due to being a habitual traffic violator

(“HTV”), a class D felony. Clemans now appeals, claiming that there was insufficient

evidence to convict him. We affirm.

                                   Facts and Procedural History

        The facts most favorable to the trial court’s judgment are as follows. The Noblesville

Police Department received information that Clemans may have been driving a vehicle with a

suspended driver’s license. A Noblesville police officer went to Clemans’s workplace,

located his vehicle in the parking lot, identified Clemans getting into the vehicle and

observed Clemans driving. The officer initiated a traffic stop because Clemans’s driving

record indicated that his license was suspended due to HTV status and because the vehicle

may have been falsely registered. Upon request, Clemans failed to produce a driver’s license

but instead handed the officer an Indiana state identification card. When asked whether he

knew that his license was suspended, Clemans’s reply was, “[Y]eah, I knew that.” Tr. at 12.1

Clemans was arrested and charged with operating a motor vehicle as an HTV.

        At trial, Clemans testified that when he stated he “knew” that his license was

suspended, he meant that he was aware that his license had been suspended in the past. Due


        1
          The State asserts that Clemans “admitted that he had been notified of his HTV status and license
suspencsion [sic] by the BMV through documents he had received from the Bureau.” Appellee’s Br. at 3
(citing Tr. at 12-13). In actuality, the arresting officer testified that inside Clemans’s vehicle, he saw a
briefcase in which he believed a copy of Clemans’s driving record was present. See Tr. at 13 (“[I]t was, I
believe, a copy of his driving record. And on that driving record it said HTV.”).


                                                     2
to previous incarceration and address changes, the trial court determined that the BMV did

not provide notice to Clemans of his HTV status at the correct address. Because Clemans

stated that he “knew” his license was suspended and because he obtained a state

identification card rather than a license, however, the trial court found Clemans guilty as

charged. Tr. at 48.

       Clemans now appeals. We will state additional facts in our discussion where

necessary.

                                 Discussion and Decision

       Clemans challenges the sufficiency of the evidence to sustain his conviction. When

reviewing the sufficiency of the evidence to support a conviction, we must consider only the

probative evidence and reasonable inferences supporting the judgment. Drane v. State, 867

N.E.2d 144, 146 (Ind. 2007). We do not assess witness credibility or reweigh the evidence.

Id. We affirm the conviction unless “no reasonable fact-finder could find the elements of the

crime proven beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726 N.E.2d 268, 270

(Ind. 2000)). It is not necessary that the evidence overcome every reasonable hypothesis of

innocence. Id. at 147. The evidence is sufficient if an inference may reasonably be drawn

from it to support the judgment. Id.

       The State had to prove that Clemans operated a motor vehicle while his driving

privileges were suspended as an HTV under Indiana Code Section 9-30-10, and that Clemans

knew his driving privileges were suspended. Ind. Code § 9-30-10-16. There are two ways

for the State to prove that a defendant knows his driving privileges are suspended. Cruz v.


                                             3
State, 980 N.E.2d 915, 919 (Ind. Ct. App. 2012). The first is service from the BMV by mail.

Ind. Code § 9-30-10-16(b). The second is by proof of the driver’s knowledge. See State v.

Jackson, 889 N.E.2d 819, 820 (Ind. 2008) (“to convict for the offense of Operating a Vehicle

After Being Adjudged a Habitual Traffic Violator, the State must prove that the suspended

driver operated a vehicle while knowing that his license was suspended”). The trial court

found that the BMV did not send the HTV notice to the correct address. Tr. at 48. Thus, the

sole issue on appeal is whether the State presented sufficient evidence that Clemans knew

that his driving privileges were suspended.

        Clemans’s admission is sufficient to prove that he knew his license was suspended

and it is sufficient to sustain his conviction. 2 Clemans asks us to reassess his credibility and

reweigh the evidence, which we may not do. The trial court was free to determine how to

interpret Clemans’s admission that he “knew” his license was suspended. See Barton v.

State, 490 N.E.2d 317, 318 (Ind. 1986) (stating that the trier of fact is “entitled to determine

which version of the incident it would credit.”).

        Affirmed.

ROBB, C.J., and FRIEDLANDER, J., concur.




        2
         Clemans argues that the trial court erred in basing its finding of guilt in part on the fact that he
obtained an Indiana state identification card instead of a driver’s license. We do not address this argument
because Clemans’s admission to the police officer that he “knew” of his suspension is dispositive.


                                                     4